USCA4 Appeal: 21-2192      Doc: 14         Filed: 10/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2192


        VANCE BYRD,

                            Plaintiff - Appellant,

                     v.

        ASHER WOLF; JOHNNY HSIEH; BILL GALL; EMPIRE RESOURCES, INC.,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Deborah K. Chasanow, Senior District Judge. (1:19-cv-01873-DKC)


        Submitted: September 27, 2022                                 Decided: October 14, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Vance Byrd, Appellant Pro Se. Courtney Renee Abbott, GORDON REES SCULLY
        MANSUKHANI, LLP, Alexandria, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2192      Doc: 14         Filed: 10/14/2022     Pg: 2 of 2




        PER CURIAM:

               Vance Byrd appeals the district court’s order granting judgment in favor of

        Defendants after a bench trial was conducted on Byrd’s retaliation claims, brought pursuant

        to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17.

        We have reviewed the record and discern no error by the district court. We therefore affirm

        the district court’s order. Byrd v. Wolf, No. 1:19-cv-01873-DKC (D. Md. Sept. 24, 2021).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    2